PER CURIAM.
The State appeals from the trial court’s sua sponte dismissal of Count VI of the Information charging the defendant with possession of a firearm by a violent career criminal. § 790.235, Fla. Stat. (Supp.1996). We reverse finding that the trial court’s dismissal improperly invaded and interfered with the exercise of prosecutorial discretion. State v. Stewart, 554 So.2d 620, 621 (Fla. 3d DCA 1989); State v. Earl, 545 So.2d 415, 415-16 (Fla. 3d DCA 1989).
Reversed and remanded for further proceedings consistent with this opinion.